Powell, J.
1. Upon an indictment charging assault with intent to murder, a verdict of simple assault may be rendered.
2. The fact that the person, in committing the' assault, was also guilty of riot, or was also guilty of violating the act of 1910 (Daws 1910, p. 137), making it unlawful to shoot at a dwelling-house, does not render the conviction illegal. It being reasonably inferable from the evidence that the person who shot at the house did so with knowledge that- the prosecutor was therein, and shot toward him with the intention of either injuring him or frightening him, this is sufficient to characterize the act as an assault. Edwards v. State, 4 Ga. App. 849 (62 S. E. 565).
3. The evidence as to the defendant being the perpetrator of the crime, though somewhat weak and inconclusive, is nevertheless not inadequate from a legal standpoint to support the verdict.
4. Since the indictment was for assault with intent to murder, evidence tending to show prior quarrels between the parties and prior acts of violence on the part of the accused toward the prosecutor was admissible for the purpose of showing motive and malice. Judgment affirmed.